 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Kerri Lee,                                      No. CV-17-03868-PHX-JZB
10                 Plaintiff,                         ORDER
11    v.
12    Commissioner      of      Social   Security
      Administration,
13
                   Defendant.
14
15
16         Plaintiff Keri Lee seeks review under 42 U.S.C. § 405(g) of the final decision of the
17   Commissioner of Social Security (“the Commissioner”), which denied her disability
18   insurance benefits and supplemental security income under sections 216(i), 223(d), and
19   1614(a)(3)(A) of the Social Security Act. Because the decision of the Administrative Law
20   Judge (“ALJ”) is supported by substantial evidence and is not based on legal error, the
21   Commissioner’s decision will be affirmed.
22   I.    Background.
23         On September 10, 2013, Plaintiff applied for disability insurance benefits and
24   supplemental security income, alleging disability beginning September 10, 2013. On June
25   10, 2015, she appeared with her attorney and testified at a hearing before the ALJ. A
26   vocational expert also testified. On September 3, 2015, the ALJ issued a decision that
27   Plaintiff was not disabled within the meaning of the Social Security Act. The Appeals
28   Council denied Plaintiff’s request for review of the hearing decision, making the ALJ’s
 1   decision the Commissioner’s final decision.
 2   II.    Legal Standard.
 3          The district court reviews only those issues raised by the party challenging the ALJ’s
 4   decision. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). The court may set
 5   aside the Commissioner’s disability determination only if the determination is not
 6   supported by substantial evidence or is based on legal error. Orn v. Astrue, 495 F.3d 625,
 7   630 (9th Cir. 2007).      Substantial evidence is more than a scintilla, less than a
 8   preponderance, and relevant evidence that a reasonable person might accept as adequate to
 9   support a conclusion considering the record as a whole. Id. In determining whether
10   substantial evidence supports a decision, the court must consider the record as a whole and
11   may not affirm simply by isolating a “specific quantum of supporting evidence.” Id. As a
12   general rule, “[w]here the evidence is susceptible to more than one rational interpretation,
13   one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas
14   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations omitted).
15          Harmless error principles apply in the Social Security Act context. Molina v.
16   Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). An error is harmless if there remains
17   substantial evidence supporting the ALJ’s decision and the error does not affect the
18   ultimate nondisability determination. Id. The claimant usually bears the burden of
19   showing that an error is harmful. Id. at 1111.
20          The ALJ is responsible for resolving conflicts in medical testimony, determining
21   credibility, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
22   Cir. 1995). In reviewing the ALJ’s reasoning, the court is “not deprived of [its] faculties
23   for drawing specific and legitimate inferences from the ALJ’s opinion.” Magallanes v.
24   Bowen, 881 F.2d 747, 755 (9th Cir. 1989).
25   III.   The ALJ’s Five-Step Evaluation Process.
26          To determine whether a claimant is disabled for purposes of the Social Security Act,
27   the ALJ follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the
28   burden of proof on the first four steps, but at step five, the burden shifts to the


                                                 -2-
 1   Commissioner. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).
 2          At the first step, the ALJ determines whether the claimant is engaging in substantial
 3   gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled and the
 4   inquiry ends. Id. At step two, the ALJ determines whether the claimant has a “severe”
 5   medically determinable physical or mental impairment. § 404.1520(a)(4)(ii). If not, the
 6   claimant is not disabled and the inquiry ends. Id. At step three, the ALJ considers whether
 7   the claimant’s impairment or combination of impairments meets or medically equals an
 8   impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Pt. 404. § 404.1520(a)(4)(iii).
 9   If so, the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to
10   step four. At step four, the ALJ assesses the claimant’s residual functional capacity
11   (“RFC”) and determines whether the claimant is still capable of performing past relevant
12   work. § 404.1520(a)(4)(iv). If so, the claimant is not disabled and the inquiry ends. Id. If
13   not, the ALJ proceeds to the fifth and final step, where he determines whether the claimant
14   can perform any other work based on the claimant’s RFC, age, education, and work
15   experience. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant
16   is disabled. Id.
17          At step one, the ALJ found that Plaintiff meets the insured status requirements of
18   the Social Security Act through September 10, 2013, and that she has not engaged in
19   substantial gainful activity since that date. (AR 18.) At step two, the ALJ found that
20   Plaintiff has the following severe impairments: “asthma, chronic obstructive pulmonary
21   disease (“COPD”), Raynaud’s syndrome, Ehlers-Danlos Syndrome, lumbar and cervical
22   degenerative disc disease, rochaneric bursitis, obesity, social phobia, posttraumatic stress
23   disorder (“PTDS”), and major depressive disorder (“MDD”).” (Id.) At step three, the ALJ
24   determined that Plaintiff does not have an impairment or combination of impairments that
25   meets or medically equals an impairment listed in Appendix 1 to Subpart P of 20 C.F.R.
26   Pt. 404. At step four, the ALJ found the following capabilities with respect to Plaintiff’s
27   residual functional capacity:
28          Lift and/or carry up to 20 pounds occasionally and 10 pounds
            frequently . . . standing and/or walking for four hours, and sitting for six

                                                 -3-
            hours, in an eight hour workday, with normal breaks . . . occasionally perform
 1          balancing, stooping, kneeling, crouching, crawling, and climbing of ramps
            and stairs, with no climbing of ladders, ropes, or scaffolds . . . occasional
 2          exposure to non-weather related extreme cold and heat, humidity, poorly
            ventilated areas, and hazards such as unprotected heights that are high or
 3          exposed, moving mechanical parts, and dangerous machinery . . . occasional
            exposure to pulmonary irritants such as fumes, odors, dusts, and gases . . .
 4          tasks that can be learned by demonstration within 30 days, and minimal
            interaction with co-workers and supervisors . . . work in the vicinity of others
 5          but not in tandem with others . . . minimal in person interaction with the
            public.
 6
 7   (AR at 22.) The ALJ further found that Plaintiff has no past relevant work. (Id.) At step
 8   five, the ALJ concluded that, considering Plaintiff’s age, education, work experience, and
 9   residual functional capacity, there are jobs that exist in significant numbers in the national
10   economy that Plaintiff could perform. (Id.)
11   IV.    Analysis.
12          Plaintiff argues the ALJ’s decision is defective for two reasons: (1) the ALJ
13   committed materially harmful error by rejecting the assessments from Plaintiff’s treating
14   primary care physician and physician assistant, Dr. Cunningham and PAC Sessler, and
15   from Plaintiff’s treating pulmonary nurse practitioner, Judith Newell, N.P., and (2) the ALJ
16   committed materially harmful error by rejecting Plaintiff’s symptom testimony in the
17   absence of specific, clear, and convincing reasons supported by substantial evidence in this
18   record as a whole. The Court will address each argument.
19          A.     Weighing of Medical Source Evidence.
20          Plaintiff argues that the ALJ improperly weighed the medical opinions of treating
21   physician Dr. Cunningham, physician’s assistant Sheri Sessler, and nurse practitioner
22   Judith Newell. The Court will address the ALJ’s treatment of each opinion below.
23                 1.     Legal Standard.
24          The Ninth Circuit distinguishes between the opinions of treating physicians,
25   examining physicians, and non-examining physicians. See Lester v. Chater, 81 F.3d 821,
26   830 (9th Cir. 1995). Generally, an ALJ should give greatest weight to a treating physician’s
27   opinion and more weight to the opinion of an examining physician than to one of a non-
28   examining physician. See Andrews v. Shalala, 53 F.3d 1035, 1040-41 (9th Cir. 1995); see


                                                 -4-
 1   also 20 C.F.R. § 404.1527(c)(2)-(6) (listing factors to be considered when evaluating
 2   opinion evidence, including length of examining or treating relationship, frequency of
 3   examination, consistency with the record, and support from objective evidence). If it is not
 4   contradicted by another doctor’s opinion, the opinion of a treating or examining physician
 5   can be rejected only for “clear and convincing” reasons. Lester, 81 F.3d at 830 (citing
 6   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). A contradicted opinion of a treating
 7   or examining physician “can only be rejected for specific and legitimate reasons that are
 8   supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing
 9   Andrews, 53 F.3d at 1043).
10          An ALJ can meet the “specific and legitimate reasons” standard “by setting out a
11   detailed and thorough summary of the facts and conflicting clinical evidence, stating his
12   interpretation thereof, and making findings.” Cotton v. Bowen, 799 F.2d 1403, 1408 (9th
13   Cir. 1986). But “[t]he ALJ must do more than offer [her] conclusions. [She] must set forth
14   [her] own interpretations and explain why they, rather than the doctors’, are correct.”
15   Embrey, 849 F.2d at 421-22. The Commissioner is responsible for determining whether a
16   claimant meets the statutory definition of disability and does not give significance to a
17   statement by a medical source that the claimant is “disabled” or “unable to work.” 20
18   C.F.R. § 416.927(d).
19                 2.     Dr. Cunningham, M.D. and Judy Newell, N.P.
20          The opinions of Cunningham, Sessler, and Newell are contradicted by the opinions
21   of state agency physicians Dr. James Wellons, Dr. Donald Robins, Dr. Winston Brown,
22   and Dr. Jonathan Zeuss, each of whom opined that Plaintiff had greater abilities than those
23   identified by Cunningham, Sessler, and Newell. The ALJ could therefore discount the
24   treating physicians’ opinions for specific and legitimate reasons supported by substantial
25   evidence. Lester, 81 F.3d at 830-31.
26                        a.      Dr. Cunningham
27          Dr. Cunningham was Plaintiff’s primary care physician from February, 2011
28   through 2015. (AR 93, 429-97, 503-39, 558-597, 771-84, 1250-67, 1406-07.) Sherri


                                                -5-
 1   Sessler, Cunningham’s assistant, treated Plaintiff for multiple conditions with various
 2   medications and referrals to specialists. (Id.) In September 2012, Sessler saw Petitioner for
 3   a routine health maintenance check-up and flu shot, wherein Sessler observed normal
 4   findings other than some asthma and arthritis. (AR 432.) In November 2012, Petitioner saw
 5   Sessler regarding a sinus infection, and Sessler observed normal objective findings other
 6   than mild congestion. (AR 422.) Later that month, Petitioner saw Sessler seeking a letter
 7   to receive government access benefits. (AR 421.) Sessler similarly observed normal
 8   objective findings but diagnosed Petitioner with migraines and fibromyalgia. (Id.) In
 9   January 2014, Sessler again observed largely normal findings apart from some wheezing.
10   (AR 778.) In February 2014, Plaintiff was seen regarding her pneumonia, but again her
11   objective findings were all within normal limits. (AR 776.) Later that month, Plaintiff saw
12   Sessler complaining of oral thrush, but Sessler determined again that he was within normal
13   limits on all counts, and advised Plaintiff to rinse her mouth after using her inhaler. (AR
14   774.) A health maintenance check conducted by Sessler in March 2014 returned normal
15   findings. (AR 773.) In April 2014, Plaintiff complained of knee pain once a week, but
16   Sessler again observed normal findings. (AR 772.) In May 2014, in response to Petitioner’s
17   complaints of a sinus infection, the ALJ Plaintiff’s respiratory function was within normal
18   limits with some wheezing. (AR 771.)
19          Dr. Cunningham and his assistant, Sheri Sessler, completed a “Medical Assessment
20   of Ability to do Work-Related Physical Activities” for Plaintiff, wherein they limited
21   Plaintiff to sitting, walking, and/or standing for less than two hours in an eight-hour
22   workday, with normal breaks, and lifting and/or carrying less than 10 pounds. (AR 792.)
23   Sessler and Cunningham further opined that Plaintiff requires alternation between sitting,
24   walking, and standing every 1-20 minutes and rest every 5-8 minutes. (Id.) Finally, Sessler
25   and Cunningham limited Plaintiff to occasional use with her hands and feet, and occasional
26   bending, reaching, and stooping. (Id.) Sessler and Cunningham therefore concluded that
27   Plaintiff could not perform even sedentary work and would be expected to miss six or more
28   days of work per month due to her impairments. (Id.)


                                                 -6-
 1          The ALJ determined that Cunningham and Sessler’s co-authored opinion was
 2   entitled to little weight because (1) Cunningham appears to be a general practitioner, rather
 3   than a specialist, entitling his opinion to less weight, and (2) the conclusions were “vague
 4   and not supported by the clinical findings” of Sheri Sessler. (AR 28.)1
 5                          i.    General practitioner, rather than a specialist.
 6          The ALJ’s first reason for assigning Cunningham’s opinion little weight is that he
 7   “appears to be a general practitioner as opposed to a specialist, which further entitles his
 8   conclusions to minimal weight.” (AR 28.) This Court has found that this is “not a specific
 9   and legitimate reason to reject the opinion of Plaintiff’s treating physician.” Silva v.
10   Comm’r of Soc. Sec., 2018 WL 3342898, at *12 (D. Ariz. 2018). The ALJ was not entitled
11   to reject the opinion of Plaintiff’s treating physician simply because he is a general
12   practitioner. See Ross v. Berryhill, 2017 WL 1273766, at *6 (E.D. Cal. Mar. 17, 2017)
13   (“[T]he fact that Plaintiff’s treating physician was not a specialist is not a specific and
14   legitimate reason for discounting that opinion.”). This is therefore an insufficient reason
15   for rejecting Cunningham and Sessler’s co-authored opinion.
16                          ii.   Vague and not supported by clinical findings.
17          The ALJ’s next reason for giving Cunningham and Sessler’s opinion little weight is
18   that it is “vague and not supported by the clinical findings of . . . Sessler.” (AR 28.) When
19   evaluating conflicting medical opinions, an ALJ need not accept the opinion of a doctor if
20   that opinion is brief, conclusory, and inadequately supported by clinical findings. Bayliss
21   v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). A discrepancy in a doctor’s recorded
22   observations and final assessment in ability to stand or walk “is a clear and convincing
23   reason for not relying on the doctor’s opinion regarding [the plaintiff’s] limited ability to
24   stand and walk.” Id.
25
     1
       The ALJ also notes that Sessler treated Plaintiff almost exclusively, rather than
26   Cunningham. (AR 28.) SSR 06-03p does give less weight to the opinions of non-acceptable
27   medical sources when establishing the existence of an impairment. SSR 06-03p. But the
     ALJ discredits Sessler’s opinion in her analysis of the severity of Plaintiff’s impairments,
28   not the existence of them. (AR 28.) The ALJ’s comment that Sessler primarily treated
     Plaintiff, rather than Cunningham himself, is therefore inapposite.

                                                 -7-
 1          Here, while Plaintiff did exhibit symptoms throughout her treatment, many of
 2   Sessler’s records note normal physical examinations with only mild to moderate symptoms
 3   in one or two categories as identified above. (See AR 421, 771-73, 776, 778.) Normal
 4   findings throughout Plaintiff’s treatment record could lead to a reasonable conclusion that
 5   the limitations identified by Dr. Cunningham and Sheri Sessler were not supported by
 6   Sessler’s objective findings. The ALJ’s second reason for rejecting Cunningham and
 7   Sessler’s co-authored opinion is therefore sufficiently specific and legitimate. See Bayliss,
 8   427 at 1216.
 9                  b.    Newell, N.P.
10          The ALJ also determined that Judith Newell’s opinion was entitled to little weight.
11   (AR 28.) Judith Newell is a pulmonology nurse practitioner who has treated Plaintiff for
12   COPD, shortness of breath, asthma, and chronic coughing since 2011. (AR 342-410, 737-
13   40, 742-43, 747-55, 1391-94, 1383-86, 1375-82.)
14          In November 2012, Newell noted that Plaintiff had been recently treated for sinusitis
15   “with complete resolution,” and that Plaintiff was doing well. (AR 1396.) Newell noted
16   that Plaintiff “always has a little cough,” but testing revealed no acute
17   infiltrates/masses/cardiomegaly. (AR 1398.) In July 2014, Plaintiff was “doing ok with no
18   new complaints,” and Newell found only mild obstructive pulmonary disease, suggesting
19   that Plaintiff continue medication as normal. (AT 1393-94.) In September 2014, Newell
20   found that Plaintiff’s chest was clear throughout, and that her respirations were full and
21   symmetrical. (AR at 1389.) In October 2014, Newell concluded that Plaintiff was “feeling
22   better” and that, while she was coughing up some phlegm, she had no new complaints and
23   otherwise unremarkable findings. (AR 1379-80.) In November 2014, Newell noted that,
24   while her breathing is “never very good,” Plaintiff often forgets to take her medication.
25   (AR 1375.) In January 2015, Newell saw Plaintiff for a follow-up after her bout with
26   pneumonia, but noted that Plaintiff “has done well since” and “seems to be coping pretty
27   well.” (AR 1371.) Again, Newell noted that her findings were otherwise unremarkable.
28   (Id.) During her April 2015 visit, Newell noted that Plaintiff “has been doing fairly well–


                                                 -8-
 1   using Allegra which seems to help.” (AR 1368.) Newell recommended that she continue
 2   to use her inhalers as prescribed and continue using oxygen with sleep as needed. (AR
 3   1370.)
 4            Based on her findings, Newell concluded that Plaintiff cannot sustain full-time work
 5   on a regular and consistent basis, and limited her to sitting 4-6 hours and standing and/or
 6   walking for less than two hours in an eight-hour work day. (AR 1410.) Newell further
 7   limited Plaintiff to lifting and/or carrying less than 10 pounds, and found that Plaintiff
 8   would miss two to three days of work a month due to her impairments. (AR 1410-11.)
 9            The ALJ gives Newell’s opinion little weight, finding that (1) her statement about
10   Plaintiff requiring regular office visits was vague and did not address specific work-related
11   abilities, (2) she is not an acceptable medical source, entitling her opinion to less deference
12   than those of acceptable medical sources, (3) she “provided no explanation and merely
13   checked boxes on a form,” and (4) her conclusions are inconsistent with her own findings.
14   (AR 28.)
15                         i.     Vague and did not address specific work-related abilities.
16            The ALJ first discredits Newell’s opinion by arguing that her conclusions are
17   “vague and do not address specific work-related abilities.” (AR 28.) The ALJ seems to be
18   referring specifically to Newell’s statement indicating that Plaintiff’s impairments require
19   regular office visits and prescription medication. (AR 28) (citing 38F/1.) But in the
20   following paragraph of her opinion, the ALJ discusses Newell’s specific findings as to
21   Plaintiff’s specific work-related abilities outlined above. (See AR 28) (noting that Newell
22   “limited claimant to Plaintiff 4-6 hours and standing and/or walking for less than two hours
23   in an eight-hour work day” and that she “limited the claimant to lifting and/or carrying less
24   than 10 pounds”). The ALJ is cherry-picking from Newell’s opinion, concluding that it is
25   vague and unspecific, while ignoring the provided evidence supporting her conclusion. See
26   Lannon v. Comm’r of Soc. Sec., 234 F. Supp. 3d 951, 960 (D. Ariz. 2017) (holding that
27   ALJs “must review the whole record; they cannot cherry-pick evidence to support their
28   findings”) (citing Hoholan v. Massanari, 246 F.3d 1195 (9th Cir. 2001)). While Newell’s


                                                  -9-
 1   statement that Plaintiff required regular medical visits may have failed to identify specific
 2   work-related impairments, Newell’s opinion as a whole did not suffer from such
 3   insufficiencies. The Court finds the ALJ’s first reason is not a specific and legitimate reason
 4   for discrediting Newell’s opinion in its entirety.
 5                         ii.      Not an acceptable medical source.
 6          The ALJ’s second reason for discrediting Newell’s opinion is that nurse
 7   practitioners’ opinions are entitled to less weight. (AR 28.)2 SSR 06-03p identifies nurse
 8   practitioners and physician’s assistants as medical sources who are not acceptable medical
 9   sources. SSR 06-03p “Other Sources.” But SSR 06-03p states that these opinions “cannot
10   establish the existence of a medically determinable impairment,” but may provide insight
11   as to “the severity of those impairment(s) and how it affects the individual’s ability to
12   function.” Id. SSR 06-03p also states that “[t]he weight to which such evidence may be
13   entitled will vary according to the particular facts of the case, the source of the opinion,
14   including the source’s qualifications, the issue(s) that the opinion is about, and many other
15   factors.” See SSR 06-03p “Policy Interpretation.” In fact, it may be appropriate to give the
16   opinion of a medical source who is not an “acceptable medical source” greater weight than
17   that of an acceptable medical source “if he or she has seen the individual more often than
18   the treating source and has provided better supporting evidence and a better explanation
19   for his or her opinion.” Id.
20          The ALJ’s conclusion that Newell’s opinion is entitled to less weight simply
21   because she is not an acceptable medical source is unpersuasive. True, under SSR 06-03p,
22   Newell does not qualify as an acceptable medical source. But the ALJ does not discredit
23   Newell’s opinion as it relates to the existence of Plaintiff’s medically determinable
24   impairments; the ALJ already concluded that many of Plaintiff’s pulmonary impairments
25
26   2
      The Court acknowledges that SSR 06-03p was rescinded in March of 2017, but because
27   Plaintiff’s claim was filed before that date, the amendment does not apply. See Bridges v.
     Commissioner of Social Security Administration, 2018 WL 4284846 n.1 (Ariz. 2018) (“The
28   Social Security Regulations have recently been amended . . . Because Plaintiff filed her
     claim before this date, the amendment does not apply.”).

                                                 - 10 -
 1   are legitimate. (AR 18.) Rather, the ALJ discredits Newell’s opinion when evaluating the
 2   severity and limiting effects of Plaintiff’s impairments. (AR 18.) Newell’s extensive
 3   treatment of Plaintiff over a period of time, combined with her specialized knowledge,
 4   entitles her opinion to significant weight when considering the severity of Plaintiff’s
 5   pulmonary impairments. The ALJ’s second reason for discrediting Newell’s opinion is
 6   therefore insufficient.
 7                         iii.   Conclusion inconsistent with own findings.
 8          The ALJ’s third reason for giving little weight to Newell’s opinion is that it is
 9   inconsistent with her own medical findings. (AR 28.) An ALJ may discount testimony from
10   “other sources” if the ALJ “‘gives reasons germane to each witness for doing so.’” See
11   Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010) (quoting Lewis v.
12   Apfel, 236 F.3d 503, 511 (9th Cir.2001)). An ALJ provides sufficiently germane reasons
13   by finding that an opinion is conclusory and conflicts with the source’s own assessments
14   which reveal only intermittent symptoms. See Molina, 674 at 1111.
15          Here, the ALJ concluded that Newell’s opinion was conclusory and inconsistent
16   with her findings. (AR 28.) The ALJ noted that Plaintiff does have a history of asthma but
17   has consistently reported improvement in symptoms, pointing to normal examinations
18   during her treatment with Newell. (AR 23.) The ALJ acknowledged Plaintiff’s
19   February 2014 hospitalization for pneumonia and COPD diagnosis, but noted that her
20   condition stabilized with treatment. (AR at 24.) In July 2014, Newell noted that Plaintiff’s
21   chest was clear throughout, even with forced exhalation. (AR 1393.) In January 2015, after
22   a bout of pneumonia that was resolved with medication, Newell noted that Plaintiff had
23   done well and had no fatigue or malaise. (AR 1371-72.) In April 2015, again a review of
24   Plaintiff’s systems was mostly unremarkable, and Newell instructed Plaintiff to continue
25   the current plan of care. (AR 1370.) These largely normal findings and noted intermittent
26   symptoms could lead to the reasonable conclusion that Newell’s ultimate limitations are
27   inconsistent with her own findings. The ALJ’s third reason for discrediting Newell’s
28   opinion is therefore sufficient.


                                                - 11 -
 1                        iv.    Check-off boxes.
 2          The ALJ’s fourth and final reason for discrediting Newell’s opinion is that it
 3   “provided no explanation and merely checked boxes on a form.” (AR 28.) An ALJ had errs
 4   by discounting a physician’s opinions presented in a checked-box form when the
 5   physician’s opinions “were entirely consistent with the hundreds of pages of treatment
 6   notes.” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). However, an ALJ may
 7   reject an opinion in checked-box form if the limitations identified therein “fail to provide
 8   an explanation or clinical evidence supporting [the] conclusions.” Fleming v. Astrue, 303
 9   Fed. App’x. 546, 549 (9th Cir. 2008) (citing Crane v. Shalala, 76 F.3d 251, 253 (9th Cir.
10   1996)).
11          Here, Newell’s opinion was completed after she had reviewed Plaintiff’s records,
12   performed multiple tests and examinations, and authored a narrative describing her
13   findings regarding her opinion of Plaintiff’s medical limitations. (AR 802-10.) However,
14   as discussed above, the ALJ reasonably concluded that Newell’s extensive treatment
15   records are inconsistent with her ultimate findings. The fact that Newell’s ultimate
16   conclusion merely checked boxes on a form, without providing further explanation, further
17   supports the ALJ’s decision to discredit Newell’s limitations. The ALJ’s fourth and final
18   reason for discounting Newell’s opinion is therefore sufficient.
19                 4.     Crediting Non-Examining Physician.
20          Plaintiff argues that the ALJ committed legal error by according the opinions of the
21   state agency physicians significant weight because they were non-examining physicians.
22   Specifically, Plaintiff argues that the ALJ failed to adequately discount Cunningham and
23   Newell’s opinions because she “did not identify any exhibits, provide the names of the
24   state agency doctors, or identify any particular opinion upon which the ALJ relied.” (Doc.
25   20 at 16). But the ALJ is not required to identify each state agency physician’s opinion by
26   name when discrediting the conflicting opinions of the treating physicians; rather, the ALJ
27   must identify specific and legitimate reasons for doing so, based on objective evidence in
28   the medical record. Thomas, 278 F.3d at 957 (“The opinions of non-treating or non-


                                                - 12 -
 1   examining physicians may also serve as substantial evidence when the opinions are
 2   consistent with independent clinical findings or other evidence in the record.”). As outlined
 3   above, the ALJ provided specific and legitimate reasons, drawn from the medical record,
 4   to justify the ALJ’s decision to credit the opinions of the non-examining state agency
 5   physicians over the opinions of Plaintiff’s treating physicians. The Court concludes that
 6   the ALJ’s decision to credit the opinions of the state agency physicians was not legal error.
 7          B.     The ALJ Did Not Err in Evaluating Plaintiff’s Credibility.
 8          In evaluating the credibility of a claimant’s testimony regarding subjective pain or
 9   other symptoms, the ALJ is required to engage in a two-step analysis: (1) determine
10   whether the claimant presented objective medical evidence of an impairment that could
11   reasonably be expected to produce some degree of the pain or other symptoms alleged;
12   and, if so with no evidence of malingering, (2) reject the claimant’s testimony about the
13   severity of the symptoms only by giving specific, clear, and convincing reasons for the
14   rejection. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). The ALJ may consider
15   many factors in weighing a claimant’s credibility, including “(1) ordinary techniques of
16   credibility evaluation, such as the claimant’s reputation for lying, prior inconsistent
17   statements concerning the symptoms, and other testimony by the claimant that appears less
18   than candid; (2) unexplained or inadequately explained failure to seek treatment or to
19   follow a prescribed course of treatment; and (3) the claimant’s daily activities.” Smolen v.
20   Chater, 30 F.3d 1273, 1284 (9th Cir. 1996); see Orn v. Astrue, 495 F.3d 625, 637–39 (9th
21   Cir. 2007).
22          First, the ALJ found that Plaintiff’s medically determinable impairments could
23   reasonably be expected to cause the alleged symptoms. Second, the ALJ found Plaintiff’s
24   statements regarding the intensity, persistence, and limiting effects of the symptoms not
25   credible to the extent they are inconsistent with the ALJ’s residual functional capacity
26   assessment. In other words, the ALJ found Plaintiff’s statements not credible to the extent
27   she claims she is unable to perform in a competitive work environment.
28          At the hearing, Plaintiff testified that she has “pain with taking breaths,” (AR 48.),


                                                - 13 -
 1   and back pain “in all different joints.” (AR 54.) Plaintiff further explained that when her
 2   back pain was severe, between March 2013 and February 2014, Plaintiff was “laying in
 3   bed constantly.” (AR 57.) When asked how long she can stand before she has to sit down,
 4   Plaintiff testified that some days she has to use the electric wheelchair when she goes to
 5   the grocery store. (AR 54.) Plaintiff further testified that the heaviest thing she could lift
 6   was a gallon of milk. (AR 56.) Finally, Plaintiff testified that she can only sit for about an
 7   hour before having to change positions. (AR 58.) The ALJ found Plaintiff’s alleged degree
 8   of pain testimony not fully credible based on (1) Plaintiff’s conservative treatment, (2) the
 9   effectiveness of Plaintiff’s medication, and (3) Plaintiff’s work history, and (4) Plaintiff’s
10   objective medical findings. (AR 27.)
11                 1.     Conservative treatment.
12          The ALJ’s first reason for finding Plaintiff not fully credible is that she received
13   only conservative treatment. (AR 28.) An ALJ may discredit a Plaintiff’s subjective pain
14   testimony if the record reflects that the Plaintiff responds favorably to minimal,
15   conservative treatment. Tommasetti v. Astrue, 533 F.3d 135, 1040 (9th Cir. 2008) (finding
16   plaintiff not credible because he responded favorably to “the use of anti-inflammatory
17   medication, transcutaneous electrical nerve stimulation unit, and a lumbosacral corset”).
18          Here, the ALJ concludes that Plaintiff’s treatment was “conservative and routine”
19   by noting that the record indicates no surgery for Plaintiff’s musculoskeletal impairments
20   and no prescription for an ambulatory device. (AR 27.) However, “no medical opinion in
21   this record characterizes the treatment of Plaintiff’s [impairments] as ‘conservative,’ nor
22   does substantial evidence support that conclusion.” Schultz v. Covin, 32 F. Supp. 3d 1047
23   ((N.D. Cal. 2014). To be sure, Plaintiff testified that between March 2013 and February
24   2014 she “was taking a lot of Advil and stuff or anti-inflammatory type stuff that [she]
25   could get over-the-counter.” (AR 57.) However, Plaintiff testified that “it wasn’t working.”
26   (Id.) In reality, the record indicates Plaintiff’s treating physicians prescribed multiple
27   medications, including Abilify, Cogentin, Fioricet, Hydroxyzine, Lexapro, Meloxicam,
28   Neurontin, Norco, Toradol, Trazodone, and Urlam. (Doc. 20-1.) The ALJ fails to explain


                                                 - 14 -
 1   how the use of powerful pain medication constitutes routine or conservative treatment.
 2   Further, Plaintiff had multiple rounds of steroid injections (AR 349-90, 444-88, 491-92,
 3   808-51) and denervation/ablation procedures (AR 858-65) to relieve her back, knee, and
 4   hip pain. The 9th Circuit has rejected arguments that “epidural steroid shots to the neck
 5   and lower back qualify as ‘conservative’ medical treatment.” Garrison, 759 F.3d at 101
 6   n.20. The ALJ also failed to explain how a more aggressive course of treatment, such as
 7   surgery or hospitalization, would have been proper treatment for Plaintiff, or how a finding
 8   of such treatment would be necessary to find the severity of symptoms reported by Plaintiff.
 9   The ALJ’s first reason for discrediting Plaintiff’s testimony is therefore insufficient.
10                  2.    Effectiveness of medication and non-compliance.
11          The ALJ’s second reason for finding Plaintiff not fully credible was the
12   effectiveness of her medication and her failure to take it consistently. (AR 27.) Impairments
13   that can be controlled effectively with medication are not disabling for the purpose of
14   determining eligibility for SSI benefits. Warre v. Comm’r of Soc. Sec., 439 F.3d 1001, 1006
15   (9th Cir. 2006). Further, failure to follow a prescribed course of treatment may cast doubt
16   on the sincerity of a plaintiff’s pain testimony. Trevizo v. Berryhill, 871 F.3d 664, 680 (9th
17   Cir. 2017). An ALJ cannot cast doubt on a plaintiff’s subjective testimony based on one
18   instance of noncompliance without “evaluat[ing] that claim or find[ing] it to be
19   unbelievable.” Id. However, an ALJ may cast doubt on a plaintiff’s credibility when the
20   plaintiff’ states that “she simply forgot to take medications which would have been
21   effective in alleviating [her] symptoms.” Walsh v. Comm’r, 2017 WL 1130366 at *9 (Dist.
22   Ariz. 2017).
23          Regarding the effectiveness of her treatment options, the ALJ noted that Plaintiff’s
24   pulmonary impairments seemed under control with medication. (AR 27.) The ALJ further
25   found that Plaintiff’s Ehlers-Danlos Syndrome appeared to improve upon treatment. (Id.)
26   Finally, the ALJ notes that Plaintiff has also consistently reported improvement in her
27   mental symptoms with medication. (Id.) Regarding Plaintiff’s non-compliance, the ALJ
28   noted that Plaintiff reported in November 2014 that she forgot to take her asthma


                                                 - 15 -
 1   medication, and later reported being “too busy” helping a friend to take her medication.
 2   (Id.) The ALJ accordingly concluded that Plaintiff was not fully credible as to her pain
 3   testimony. (Id.) This was not error.
 4          In Trevizo, the plaintiff refused to take her medication on one occasion because she
 5   feared negative side effects. Trevizo, 871 F.3d at 669. The ALJ in that case failed to
 6   evaluate the claim or find that it was unbelievable, so that specific instance of
 7   noncompliance could not be used to discredit the plaintiff. Id. at 680. Here, Plaintiff did
 8   not refuse to take her medication on one occasion because she feared negative side effects.
 9   Rather, like the plaintiff in Walsh, Plaintiff frequently forgot to take her medication for no
10   specific reason, or because she was too busy assisting her friends. Given the apparent
11   effectiveness of Plaintiff’s available treatment options, it was reasonable for the ALJ to
12   find that Plaintiff’s failure to take her medication on multiple occasions casts doubt on
13   Plaintiff’s credibility. The ALJ’s second reason for discrediting Plaintiff is therefore valid.
14                 3.     Claimant’s work history.
15          The ALJ’s third reason for finding Plaintiff not fully credible is Plaintiff’s work
16   history. (AR 27.) The ALJ may consider a claimant’s poor work history in finding a
17   claimant not credible. See New v. Berryhill, 685 Fed. App’x. 607, 608 (9th Cir. 2017)
18   (defining clear and convincing reasons to include a plaintiff’s “sporadic employment
19   history prior to the alleged disability onset date”). But an ALJ may not criticize a claimant
20   for attempting to work despite a disabling condition. See Hartman v. Colvin, 652 Fed.
21   App’x. 586 (9th Cir. 2016) (finding that plaintiff who made four attempts to work “during
22   the short time between high school and his recurrent hospitalization” for his illness did not
23   constitute “the ‘extremely poor work history’ that may justify an adverse credibility
24   finding”).
25          Here, the ALJ noted that Plaintiff worked only sporadically prior to the alleged
26   disability onset date, which raises question as to whether her continuing unemployment
27   was actually due to her medical impairments. (AR 27.) Plaintiff’s record indicates that
28   during about a 30-year period, her highest annual earnings comprised under $8,733, with


                                                 - 16 -
 1   multiple years of zero or very low earnings. (AR 224-25, 227-32, 233.) The ALJ not only
 2   considered Plaintiff’s poor work history since the onset of her disability, and failed
 3   attempts to work despite her medical impairments, but considered her work history in its
 4   entirety. Plaintiff’s inability to work consistently throughout her adult life does not appear
 5   to be the result of her illness, and therefore reasonably casts doubt upon her credibility
 6   regarding her limitations. Hartman, 652 Fed. App’x at 608. The ALJ’s third reason for
 7   discrediting Plaintiff’s credibility is therefore valid.
 8                  4.     Objective medical findings.
 9          The ALJ’s fourth and final reason for rejecting Plaintiff’s subjective testimony is
10   that it is not consistent with the objective medical findings in the record. (AR 28.) A
11   plaintiff need not produce “objective medical evidence of the pain or fatigue itself, or the
12   severity thereof.” Garrison, 859 F.3d at 1014 (quoting Smolen, 80 F.3d at 1282). However,
13   insufficient objective medical evidence may discredit a plaintiff when combined with other
14   relevant factors. Joly v. Astrue, 357 Fed.Appx. 937, 939 (9th Cir. 2009) (finding that the
15   ALJ gave specific and legitimate reasons for discrediting a plaintiff where “there was
16   insufficient objective medical evidence to support her allegations of pain, and her daily
17   living activities were consistent with a capacity for light to medium exertion”) (emphasis
18   added).
19          As discussed herein, the ALJ identified specific and legitimate reasons for
20   discrediting Plaintiff’s subjective testimony, including Plaintiff’s medication non-
21   compliance and work history. Additionally, the ALJ notes that Plaintiff’s daily activities
22   do not support the limitations alleged in her subjective pain testimony, noting that Plaintiff
23   has reported helping her significant other recover from his head trauma and reported being
24   “too busy” helping a friend to take her medication. (AR 27.)3 Regarding objective findings,
25   the ALJ notes that the majority of Plaintiff’s examinations indicated normal range of
26   motion, muscle strength, and gait. (AR 27.) The ALJ acknowledged that in February 2014,
27
     3
       The Court also notes that Plaintiff testified she usually does all the laundry in the house,
28   regularly goes to the grocery store, usually cooks dinner for herself and her spouse, and
     does not have a hard time taking care of the apartment. (AR 48-52.)

                                                  - 17 -
 1   Plaintiff had antalgic gait, but noted that she had no limitation in her neck or lumbar spine
 2   range of motion or muscle strength. (Id.) The normal objective medical findings identified
 3   by the ALJ, taken in combination with Plaintiff’s daily activities, medication non-
 4   compliance, and suspect work history, supports the ALJ’s decision to find Plaintiff not
 5   fully credible. The ALJ’s fourth and final reason for discrediting Plaintiff is therefore valid.
 6          C.     Conclusion
 7          The ALJ did not err in discounting the weight of treating physicians’ opinions or
 8   discounting the credibility of Plaintiff’s testimony. Accordingly, the Court will affirm the
 9   decision.
10          IT IS ORDERED that the final decision of the Commissioner of Social Security is
11   affirmed. The Clerk shall enter judgment accordingly and terminate this case.
12          Dated this 21st day of February, 2019.
13
14
15                                                         Honorable John Z. Boyle
                                                           United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 18 -
